UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8435


JAMES HARRISON SINGLETARY,

                  Petitioner – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:08-cv-03179)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Harrison Singletary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James     Harrison   Singletary,   a   federal   prisoner,

appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C. §

2241 (2006) petition.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Singletary v. United States, No. 0:08-

cv-03179 (D.S.C. Oct. 31, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2